     6:20-cv-00243-RAW Document 148 Filed in ED/OK on 09/21/21 Page 1 of 10



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

SARAH REAGAN, as the Personal           )
Representative for the Estate           )
of Michael Reagan, Jr.,                 )
deceased,                               )
                                        )
                     Plaintiff,         )
                                        )
v.                                      )         Case No. CIV-20-243-RAW
                                        )
OKMULGEE COUNTY CRIMINAL                )
JUSTICE AUTHORITY, a public             )
trust; SAM MCCOY;                       )
RONALD SPEARS;                          )
NURSE JULIE BAUER, LPN;                 )
LISA WILSON, Captain;                   )
MIGUEL RIVERA, Sergeant;                )
JOSEPH TERRY,                           )
Detention Officer; and                  )
ADEL MALATI, M.D.,                      )
                                        )
                     Defendants.        )


                                    O R D E R


       This matter comes before the Court on Plaintiffs’ Motion to

Compel (Docket Entry #97).        United States District Judge Ronald A.

White who presides over this case referred this Motion to the

undersigned for final determination.            Plaintiff brings this action

based in 42 U.S.C. § 1983 against Defendants alleging inadequate

medical     care   and   treatment    while      Michael   Reagan,   Jr.   (the

“Decedent”) was housed at the Okmulgee County Jail which resulted

in his death from a seizure condition.               Plaintiff also alleges

that the jail was understaffed, underfunded, and its employees

were     inadequately     trained     and     supervised    which    allegedly
   6:20-cv-00243-RAW Document 148 Filed in ED/OK on 09/21/21 Page 2 of 10



contributed to the death of the Decedent.

        On January 11, 2021, Plaintiff served written discovery upon

Defendant Okmulgee County Criminal Justice Authority (“OCCJA”).

OCCJA served its responses upon Plaintiff thereafter.                     With these

brief background facts in mind, this Court addresses the individual

discovery disputes set out in the Motion in turn.

        Plaintiff first contends OCCJA provided inappropriate general

and     boilerplate    objections      to       Plaintiff’s     requests.        These

responses largely are comprised of an objection that the request

is “overbroad, unreasonably burdensome, not proportional to the

needs of the case, and not relevant.”                   OCCJA, however, premises

several of its responses with this standard language but then

explains that it is objecting to the time frame of the request

since    Plaintiff     requests   information           covering    a   period   which

encompasses a considerable amount of time before the Decedent’s

incarceration     in    the   jail.1            OCCJA   only   responds     with   the

boilerplate     language      without       explanation        on   two    requests.2

Additionally, in most instances, OCCJA responds that it objects

but without waiving objection, it responds to the specific request

with a reference to documents and their associated Bates page



1 See OCCJA’s Responses to Plaintiff’s Request for Production Nos. 1, 2, 3,
4, 5, 7, 8, 9, 10, 11, 12, 20, 23, 44.

2 See OCCJA’s Responses to Plaintiff’s Request for Production Nos. 35 and 36.

                                            2
     6:20-cv-00243-RAW Document 148 Filed in ED/OK on 09/21/21 Page 3 of 10



numbers.3       This     Court   perceives   that   the   “ambiguity”    which

Plaintiff asserts is caused by this type of response is less of a

problem than represented given the specificity of the document

production     on   each    request    containing    boilerplate     language.

Nevertheless, OCCJA shall provide any further documentation which

is    responsive    to   Plaintiff’s   requests     for   production   without

regard to the boilerplate objection with reference to the specific

request to which it is responsive by a date certain, in order to

insure that all responsive documents have been produced.4

       Plaintiff also states that OCCJA has engaged in “rolling”



3 See OCCJA’s Responses to Plaintiff’s Request for Production Nos. 1, 2, 3,
4, 7, 8, 9, 10, 11, 12, 20, 23, 44.

4 To be clear, these type of objections are, quite simply, a waste of time.
“The hallmark of a boilerplate objection is its generality. The word
‘boilerplate’ refers to ‘trite, hackneyed writing’—an appropriate definition in
light of how boilerplate objections are used.      An objection to a discovery
request is boilerplate when it merely states the legal grounds for the objection
without (1) specifying how the discovery request is deficient and (2) specifying
how the objecting party would be harmed if it were forced to respond to the
request. For example, a boilerplate objection might state that a discovery
request is ‘irrelevant’ or ‘overly broad’ without taking the next step to
explain why. These objections are taglines, completely ‘devoid of any
individualized factual analysis.’ Often times they are used repetitively in
response to multiple discovery requests. Their repeated use as a method of
effecting highly uncooperative, scorched-earth discovery battles has earned
them the nicknames ‘shotgun’—and ‘Rambo’—style objections. The nicknames are
indicative of the federal courts' extreme disfavor of these objections.”

Smash Tech., LLC v. Smash Sols., LLC, 335 F.R.D. 438, 441 (D. Utah
2020)(citation omitted).

Moreover, “[m]any federal courts have opined that ‘subject to’ or ‘without
waiving’ objections are misleading, worthless and without legitimate purpose or
effect. They reserve nothing.”     Id. at 42 (citations omitted)(emphasis in
original).



                                        3
     6:20-cv-00243-RAW Document 148 Filed in ED/OK on 09/21/21 Page 4 of 10



document production which creates a sense that not all documents

responsive to Plaintiff’s discovery requests have been produced

and creates confusion in which documents which are later produced

relate to which request.         OCCJA has stated that it has produced

6000 pages of discovery as well as recordings.                     It states that it

has identified its discovery to particular requests for production

and has supplemented its production as needed in order to comply

with Fed. R. Civ. P. 26.

       This Court is mindful of the supplementation requirement and

OCCJA is under an obligation to insure all responsive documents

have been produced.          It must not, however, engage in “shell game”

production where Plaintiff is left to guess which documents are

responsive     to    which    request.        In    some    instances,      OCCJA    has

subsequently provided documents but only stated that they are

responsive      to   Plaintiff’s     First         Request    for       Production    of

Documents or are “produced pursuant to FRCP 26” or “FRCP 34 RFP”.5

OCCJA shall designate which of these documents are responsive to

a particular request provided by Plaintiff.

       Plaintiff also objects to OCCJA’s privilege log, contending

it    is   impossible   to    determine       if   the     claim   to    privilege    is

legitimate based upon the information provided.                    This Court relies



5 See Exh. 1, 2, and 3 to OCCJA’s Response (Docket Entry #111).

                                          4
     6:20-cv-00243-RAW Document 148 Filed in ED/OK on 09/21/21 Page 5 of 10



upon    the     requirements    in    EDOK     LCvR   26.2(a)   to   evaluate       the

sufficiency of a privilege log. OCCJA provided a revised privilege

log dated April 28, 2021 which identifies a single classification

of    documents        pertaining    to   “District     Attorney     Carol    Iski’s

confidential investigation” into Same McCoy and Ronald Spears

which was presented to the Trust Authority Board in Executive

Session on July 2, 2020.             OCCJA’s response does not contain the

required information, including the type of document involved,

general subject matter of the document, the date of the document,

author of the document, whether an attorney was the author of all

responsive documents, the recipient(s) of the document, and the

nature     of    the    privilege    asserted.        Supplementation        will    be

required.

       Plaintiff also requests that OCCJA be required to respond to

her posed Interrogatory Nos. 19-26.               OCCJA objected to responding

to these Interrogatories, asserting Plaintiff exceeded the number

permitted under Fed. R. Civ. P. 33.              OCCJA reaches this conclusion

by asserting that several of the Interrogatory Nos. 6, 15-18

contained discrete subparts which violated Rule 33.

       The Advisory Committee Notes on Rule 33 suggests that

            Each party is allowed to serve 25 interrogatories
       upon any other party, but must secure leave of court (or
       stipulation from the opposing party) to serve a larger
       number. Parties cannot evade this presumptive limitation
       through the device of joining as “subparts” questions

                                           5
  6:20-cv-00243-RAW Document 148 Filed in ED/OK on 09/21/21 Page 6 of 10



     that seek information about discrete separate subjects.
     However, a question asking about communications of a
     particular type should be treated as a single
     interrogatory even though it requests that the time,
     place, persons present, and contents be stated
     separately for each such communication.

     Advisory Committee       Note,       146   F.R.D.   401,   675–76
     (Fed.1993)).

     Additionally, “an interrogatory containing subparts directed

at eliciting details concerning a ‘common theme’ should generally

be considered a single question.          Swackhammer v. Sprint Corp. PCS,

225 F.R.D. 658, 664 (D. Kan. 2004)(citations omitted).

     As an initial matter, this Court does not endorse the practice

of simply refusing to respond to discovery when a litigant deems

that the Fed. R. Civ. P. 33(a)(1) limitation has been met.               The

appropriate practice is to file a motion for protective order to

permit the Court to address the issue.

     After reviewing Plaintiff’s Interrogatory Nos. 6, 15-18, this

Court finds that these Interrogatories each address a common theme

which do not represent discrete subparts.          While each does indeed

contain numbered parts, they are sufficiently related in scope and

purpose to represent a single request.          As a result, OCCJA will be

required to provide responses to Plaintiff’s Interrogatory Nos.

19-26.

     This Court now turns to the individual discovery requests:



                                      6
  6:20-cv-00243-RAW Document 148 Filed in ED/OK on 09/21/21 Page 7 of 10



     Request for Production No. 4: Please produce all internal or
third party written audits, draft audits, reports (including
incident reports, and other investigative reports), draft reports,
reviews or studies, including supporting documents, attachments
and exhibits, from January 2015 to the present, that were
conducted, created, or commissioned by U.S. Immigration and
Customs Enforcement ("ICE"), the United States Department of
Homeland Security, the United States Department of Justice
("DOJ”), the County, the Federal Bureau of Investigation ("FBI"),
Oklahoma State Department of Health ("OSDH"), the Oklahoma State
Bureau of Investigation (“OSBI”), the Oklahoma Department of
Corrections, the Oklahoma Attorney General, the National
Commission on Correctional Health Care ("NCCHC"), the American
Correctional Association ("ACA"), or any other governmental,
accrediting, licensing, or certifying entity.

     Request for Production No. 46: Please produce all documents,
generated by the U.S. Department of Homeland Security’s Office of
Civil Rights and Civil Liberties (“CRCL”) OR U.S. Immigration and
Customs Enforcement (“ICE”) in connection with any audit of medical
and mental health care provided to ICE detainees at the Jail.

     Plaintiff states that OCCJA entered into a contract with ICE

to house and supervise inmates in the Okmulgee County Jail.             OCCJA

states   that   the   facility   where   ICE   detainees   are   held   is   a

completely separate building under separate and distinct staffs,

procedures, and policies.        Plaintiff has failed to demonstrate

that the Decedent’s medical treatment and the policies governing

the same at the jail relate to the medical treatment provided to

ICE detainees in a separate facility.          The request is not deemed

relevant to the claims asserted in this action.

     Request for Production No. 10: Please produce all written
complaints, grievances or kiosk requests from inmates alleging
inadequate, untimely, or unsatisfactory medical or mental health
care at the Jail, from 2015 to the present.


                                     7
  6:20-cv-00243-RAW Document 148 Filed in ED/OK on 09/21/21 Page 8 of 10




     Request for Production No. 11: Please produce all incident
reports and other investigative documents relating to written
complaints, grievances or kiosk requests from inmates alleging
inadequate, untimely, or unsatisfactory medical or mental health
care at the Jail, from 2015 to the present.

     OCCJA responded in its supplement that it was unable to locate

such grievances.      In its response to the Motion to Compel, OCCJA

states   that   Ron   Spears    was   responsible         for    maintaining   and

addressing inmate grievances.         OCCJA cannot locate his external

hard drive or the logs which document these grievances.                Plaintiff

requests an affidavit in order to preserve a spoliation argument.

OCCJA shall provide such an affidavit from the party who conducted

the search for the requested documents.

      Request for Production No. 5: Please produce all written
communications, including all emails, relating to any audit,
investigation or on-site visit that:

a) was conducted at any time from January 1, 2015 to the present;

b) was related to medical or mental health services provided at
the Jail; and/or

c) was conducted by ICE, the United States Department of Homeland
Security, DOJ, FBI, OSDH, the Oklahoma Department of Corrections,
the Oklahoma Attorney General, NCCHC, the ACA, or any other
accrediting, licensing, or certifying entity from January 2015 to
present.

     Request for Production No. 16: Please produce all written
communications, including all emails, concerning Decedent.

     As an initial matter, since this Court has found that the ICE

detention   information        is   not       relevant,    any    communications


                                          8
  6:20-cv-00243-RAW Document 148 Filed in ED/OK on 09/21/21 Page 9 of 10



regarding any such audits or investigations as it relates to the

facility other than the one where Decedent was housed shall not be

subject to production.      OCCJA asserts that the cost to perform

such an e-mail search is cost prohibitive.         In an e-mail between

counsel, OCCJA’s counsel states her client has been quoted $120

per hour to conduct such a search by a third party.               This is

insufficient information for this Court to ascertain the total

cost to OCCJA to comply with this discovery request.           Certainly,

e-mails concerning medical care in the jail and specifically

addressing Decedent are relevant to the claims in this case. OCCJA

will be required to either comply with Request for Production No.

5 and 16 or provide an affidavit as to the total cost for

production.

     Request for Production No. 19: Please produce all video or
audio recordings in any format, of Decedent, or otherwise relating
to Decedent’s detention at the Jail.

     OCCJA produced videos from January 11, 2020 and January 13,

2020 while the Decedent was incarcerated at the jail.           Plaintiff

ponders whether all videos have been produced which depict the

Decedent at the jail since OCCJA used the term videos in its

“possession.” This Court will not engage in the parties’ wordplay.

The express statement by OCCJA that it has produced all video

relevant to Plaintiff’s Request for Production No. 19.           If OCCJA



                                    9
  6:20-cv-00243-RAW Document 148 Filed in ED/OK on 09/21/21 Page 10 of 10



is aware of and can obtain additional video depicting Decedent

while he was housed at the jail, it should have already been

produced and shall be produced if it has not.

      IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Compel

(Docket Entry #97) is hereby GRANTED, in part, and DENIED, in part.

OCCJA shall (1) provide responses without regard to the boilerplate

objections; (2) associate all documents which it produced to the

particular request to which they are responsive; (3) supplement

its   privilege   log   with   more    particularity;   (4)   respond       to

Plaintiff’s Interrogatory Nos. 19-26; (5) provide an affidavit in

relation to Plaintiff’s Request for Production Nos. 10 and 11; (6)

provide an affidavit or respond to Request for Production Nos. 5

and 16; and (7) provide any additional jail videos not already

produced which are available to it and which is responsive to

Request for Production No. 19 no later than OCTOBER 15, 2021.               It

is expected that counsel shall work in concert to ensure efficiency

and prevent duplication of effort with regard to (2) above.

      IT IS SO ORDERED this 21st day of September, 2021.




                                  ______________________________
                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE




                                      10
